DETAILED ACTION
This action is in response to papers filed on 11/19/2020. Claims 1-16, 18-21, 23-39 and 41-69 are pending with claims 1-16, 18-21, 23-26, 29-39, 41-49, 55-59, 62-64 and 69 are examined herein.
                                                              Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
                                                        Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20170332610A1, Published 11/23/2017. 




Withdrawn Rejection(s)
Applicant’s arguments regarding the 35 U.S.C. 112(a) rejection of claims 1-16, 18-21, 23-26, 29-39, 41-49, 55-59, 62-64 and 69 have been fully considered.  In view of Applicant’s persuasive arguments, the rejection is withdrawn. 

                Examiner’s Comment
 In the previous office action, Examiner noted that “claims 1-16, 18-21, 23-39, 41-49, 55-59, 62-64 and 69” were pending and examined herein. This was an error. As acknowledged by Applicant in ‘Remarks’ filed 2/9/2020, claims 1-16, 18-21, 23-26, 29-39, 41-49, 55-59, 62-64 and 69 were pending and under examination. Additionally, under ‘Claim Rejections - 35 USC § 112’, Examiner indicated claims 1-26, 29-49, 55-59, 62-64 and claim 69 were rejected as being non-enabling. This was also an error and the claims that were rejected were claims 1-16, 18-21, 23-26, 29-39, 41-49, 55-59, 62-64 and 69. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13, 37, 41-49, 55 and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is drawn to the method of claim 1, wherein the first guide RNA recognition sequence is 5' of the second guide RNA recognition sequence in the target genomic locus, and wherein step (a)(ii) comprises performing a retention assay to determine the copy number is two for at least one of a region 5' and within about 1 kb of the first guide RNA recognition sequence and a region 3' and within about 1 kb of the second guide RNA recognition sequence. At issue here is the second ‘wherein’ clause. Particularly, the metes and bounds of the ‘wherein step (a)(ii) comprises performing a retention assay to determine the copy number is two for at least one of a region 5' and within about 1 kb of the first guide RNA recognition sequence and a region 3' and within about 1 kb of the second guide RNA recognition sequence’ is unclear. This is because this limitation does not appear to be a performing step as the results appear preordained. That is, while the claim recites performing a ‘retention assay’, the results of the assay is already known (i.e. copy number is two). Thus, it is unclear if the second wherein clause requires performing a step or it is simply a result of performing the method steps of claim 1 (i.e. inherent result of performing the steps of claim 1). 

Claim 37 is drawn to the method of claim 30, wherein the target genomic locus is modified to comprise a deletion of one or more nucleotides, and wherein the deleted nucleic acid sequence consists of the nucleic acid sequence between the 5' and 3' target sequences. For 
At issue here is that there is a lack of antecedent basis for the phrase “the deleted nucleic acid sequence” in claim 37. And while claim 30 does refer to a deletion (deletion of one or more nucleotides), Examiner does not interpret this as the deletion of a nucleic acid sequence (i.e. claim does not recite ‘deletion of one or more nucleotide sequences’). Furthermore, while para. 110 of the PgPub uses the term ‘polynucleotide’ and ‘nucleic acid’ interchangeably, the claim embraces the deletion of just one nucleotide (i.e. not a polynucleotide).

Claim 41 is drawn to the method of claim 40, wherein the mouse or rat is the mouse. At issue here is that claim 40 is canceled. See below.

    PNG
    media_image1.png
    61
    1000
    media_image1.png
    Greyscale

As such, the metes and bounds of claim 41 are unclear as it is dependent upon a cancelled claim. Claims 42-49 and 55 are included in this rejection because they all, ultimately, depend from claim 41.

Claim 62 is drawn to the method of claim 1, wherein the mouse or rat pluripotent stem cells are hybrid cells or the mouse or rat one-cell stage embryos are hybrid one cell stage embryos, and wherein the method further comprises: (a') comparing the sequence of the pair of corresponding first and second chromosomes within the target genomic locus, and selecting a target region within the target genomic locus prior to the contacting step (a) based on the target region having a higher percentage of sequence identity between the pair of corresponding first and second chromosomes relative to all or part of the remainder of the target genomic locus, wherein the target region comprises at least one of: the first guide RNA recognition sequence and at least 10 bp, 20 bp, 30 bp, 40 bp, 50 bp, 100 bp, 200 bp, 300 bp, 400 bp, 500 bp, 600 bp, 700 bp, 800 bp, 900 bp, 1 kb, 2 kb, 3 kb, 4 kb, 5 kb, 6, kb, 7 kb, 8 kb, 9 kb, or 10 kb of flanking sequence on the 5' side, the 3' side, or each side of the first guide RNA recognition sequence, and the second guide RNA recognition sequence and at least 10 bp, 20 bp, 30 bp, 40 bp, 50 bp, 100 bp, 200 bp, 300 bp, 400 bp, 500 bp, 600 bp, 700 bp, 800 bp, 900 bp, 1 kb, 2 kb, 3 kb, 4 kb, 5 kb, 6, kb, 7 kb, 8 kb, 9 kb, or 10 kb of flanking sequence on the 5' side, the 3' side, or each side of the second guide RNA recognition sequence.
At the outset, there is no ‘contacting step (a)’ in independent claim 1. Note that the steps of claim 1 (a) comprise i) introducing into a population of mouse or rat one-cell stage embryos or a population of mouse or rat pluripotent stem cells that are not one-cell stage 
More broadly, claim 62 is plainly confusing. Particularly, the metes and bounds of the claim are unclear. It is wholly unclear what, if any steps, are actually performed. The claim requires comparing the sequence of the pair of corresponding first and second chromosomes within the target genomic locus and then selecting a target region within the target genomic locus prior to the contacting step (a) based on the target region having a higher percentage of sequence identity between the pair of corresponding first and second chromosomes relative to all or part of the remainder of the target genomic locus. These steps are considered ‘mental steps’ because they amount to concepts that can be performed in the human mind. This is because the claim does not require using the selected target region for any purpose. Note that there is no requirement for a physical assay to be used in the comparison step. Similarly, there is no step of isolation following the ‘selected’ step. Accordingly, one of ordinary skill in the art can both compare the pair of corresponding first and second chromosomes and select a target region within the human mind. Moreover, note that the ‘wherein’ clause in the claim simply provides characteristics of the selected target region~ ‘the target region comprises…’ Simply put, there are no steps to be performed required by the claim. 
Additionally, the nexus between claim 62 and independent claim 1 is unclear, as claim 62 does not, for the reasons given above, further limit the independent claim. To put it another way, how does this claim further the objective of independent claim 1- generating antigen- are included in this rejection as they depend on the indefinite claim.
Appropriate correction on all of these matters is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16, 18-21, 23-26, 29-39, 41-49, 55-59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PgPub US20140309487A1, Published 10/16/2014) in view of Rajewsky et al. (PgPub US20070101446A1, Published 5/3/2007), McWhirter et al. (PgPub US20130198879A1, Published 8/01/2013, Reference 691 in IDS filed 8/18/2017), Bradley et al. (PgPub US20150079680A1, Published 3/19/2015), Jaenisch et al.(PgPub US20160186208A1, Filed 4/16/2014), Yoshimi et al. (Nat Commun. 2016 Jan 20;7:10431.), Bradley et al. (PgPub US20150334998A1, Published 11/26/2015), hereinafter referred to as Bradley (b), Stan et al. (Dev Cell. 2012 Dec 11;23(6):1203-18.) and Noelle et al. (U.S.Patent 5747037, Published 5/5/1998).

Claim interpretation: 
Regarding claim 1, Lee et al. teach introducing into a population of mouse or rat one-cell stage embryos or a population of mouse (as in claim 41) or rat pluripotent stem cells that are not one-cell stage embryos (Pg. 1, para. 6-9): (I) a Cas9 protein or a nucleic acid encoding a Cas9 protein, with double strand-break-inducing activity (as in claim 69 (in-part)) (Pg. 27, para. 286); (II) a first guide RNA (Pg. 2, para. 16), wherein the first guide RNA hybridizes to a first guide RNA recognition sequence within a target genomic locus (Pg. 22, para. 229), wherein the target genomic locus comprises all or part of a gene encoding a human protein (as in claim 15, claim 56(in-part) and claim 57 (in-part)) (Pg. 33,para. 349) that is homologous to, orthologous to, the protein encoded by the foreign gene of interest (as in claim 14; claim 56 (in-part) claim 57 (in-part) (Pg. 3, para. 21); and (III) a second, third and fourth guide RNA or a DNA encoding the second guide RNA, wherein the second, third and fourth guide RNA hybridizes to a second, third and fourth guide RNA recognition sequence, respectively, within the target genomic locus (as in claim 24 and as in claim 69(in-part)) (Pg. 65, para. 778; Fig. 19) (Pg. 22, para. 229), wherein the first guide RNA recognition sequence is 5' of the second guide RNA recognition sequence in the target genomic locus (as in claim 13) (Fig. 19); (ii) screening the population of mouse or rat one-cell stage embryos or the population of mouse or rat pluripotent stem cells for a modified mouse or rat one-cell stage embryo or a modified mouse or rat pluripotent stem cell (Pg. 26, para. 275-276), wherein the target genomic locus is modified in a pair of corresponding first and second chromosomes to produce the modified mouse or rat one-cell stage embryo or the modified mouse or rat pluripotent stem cell with a biallelic modification (Pg. 28, para. 291), wherein the biallelic modification comprises a biallelic deletion of all or part of the gene encoding the protein (as in claim 23), and wherein expression of the protein is claim 21, claim 56 (in-part) and claim 57(in-part)) (Pg. 24, para. 254); and (iii) producing a genetically modified F0 generation mouse or rat from the modified mouse or rat one-cell stage embryo or the modified mouse or rat pluripotent stem cell, wherein the target genomic locus is modified in the pair of corresponding first and second chromosomes in the germline in the genetically modified F0 generation mouse or rat such that expression of the gene is eliminated (Pg. 11, para. 125; Pg. 26, para. 276). Regarding claim 2, Lee teaches producing the genetically modified F0 generation mouse or rat in step (a)(iii) comprises: (I) introducing the modified mouse or rat embryonic stem cells (as in claim 3) (Pg. 4, para. 29) or mouse or rat one-cell stage embryos (as in claim 4) (Pg. 4, para. 32) into a host embryo; and (II) implanting the host embryo into a surrogate mother to produce the genetically modified F0 generation mouse or rat (Pg. 35, para. 380).  
Regarding claim 30 (I) and claim 31, Lee teaches the introducing step of (a)(i) further comprises introducing into the mouse or rat pluripotent stem cells an exogenous repair template comprising a nucleic acid insert (Pg. 26, para. 277) and having a 5' homology arm that hybridizes to a 5' target sequence at the target genomic locus and a 3' homology arm that hybridizes to a 3' target sequence at the target genomic locus (Pg. 25, para. 268-Pg. 26., para. 270). Note that Lee also provides a method of genetically modifying a rat such that it comprises a humanized locus that does not/require include use of a targeting vector (as in claim 29) (Pg. 3, para. 21- Note para. 22 states “Methods for modifying a target genomic locus of a rat via bacterial homologous recombination (BHR) are also provided”). Regarding claim 32, Lee teaches the nucleic acid insert is homologous or orthologous to the target genomic locus (Pg. claim 33 and claim 34, Lee teaches the exogenous repair template is between about 80 nucleotides to about 200 nucleotides in length (Pg. 25, para. 266). Regarding claim 36 (b), Lee teaches the exogenous repair template is an LTVEC, wherein the sum total of the 5' and 3' homology arms of the LTVEC is at least 10 kb in length (Pg. 4, para. 30). Regarding claim 37, Lee teaches the target genomic locus is modified to comprise a deletion of one or more nucleotides, and wherein the deleted nucleic acid sequence consists of the nucleic acid sequence between the 5' and 3' target sequences (Pg. 11, para. 123). Regarding claim 38, Lee teaches the exogenous repair template comprises a nucleic acid insert flanked by the 5' homology arm and the 3' homology arm, wherein the nucleic acid insert is homologous or orthologous to the deleted nucleic acid sequence (Pg. 20, para. 206) and wherein the target genomic locus is modified to comprise a deletion of one or more nucleotides, and wherein the nucleic acid insert replaces the deleted nucleic acid sequence (Pg. 20, para. 211). Regarding claim 39, Lee teaches the mouse or rat comprises a humanized immunoglobulin locus (Pg. 70, para. 824).
However, Lee et al. fails to teach the protein encoded by the gene is a self-antigen (as further in claim 1). Consequently, Lee also fails to teach 
Before the effective filing date of the claimed invention, Rajewsky et al. taught a host animal that is genetically engineered so that it does not synthesize a particular self-antigen. Rajewsky teaches that when the genetically modified host is immunized with a homolog of the self-antigen, the host immune system does not recognize the antigen as self, and is thus able to produce an antibody-mediated immune response from which antibodies can be obtained (as in claim 1(b) and claim 1(c)) (Pg. 3, para. 27). In a specific example, Rajewsky teaches the genetic modification comprises a knockout mutation for a protein by removal of the entire (self-antigen) gene and replacement (as in claim 16) of the self-antigen with a functionally equivalent antigen (Pg. 3, para. 29; Pg. 4, para. 34). Specifically, Rajewsky teaches the gene encoding the self-antigen can be replaced by the gene that encodes a homologous protein obtained from an organism that is related to the host species, such that the encoded protein is functionally equivalent but at least partially antigenically non-equivalent (as further in claim 1)) (Pg. 3, para. 32; Pg. 4, para. 34). Note that Rajewsky teaches after immunizing, collecting the host cells produced in response to and expressing antibodies against the homolog of the self-antigen and d) producing antibodies using the collected cells or genetic material derived from the cells (see Rajewsky, claim 1, steps c and d). Additionally, Rajewsky notes that any method of creating transgenic animals is suitable for use for their method of producing antibodies (Pg. 3, para. 28). Regarding claim 5, Rajewsky teaches producing hybridomas from B cells isolated from the immunized host spleen (Pg. 4, para. 38).
With regards to claim 9, claim 10, claim 11 and claim 12, Examiner notes that recitations of the results of the method of claim 1 (e.g. wherein the antigen binding proteins produced by the genetically modified F0 generation mouse or rat against the foreign antigen of 
However, none of Lee et al. or Rajewsky et al. teach the method further comprises obtaining from the immunized, genetically modified FO generation non-human animal a first nucleic acid sequence encoding an immunoglobulin heavy chain variable domain of one of the antigen-binding proteins against the foreign antigen of interest and/or a second nucleic acid sequence encoding an immunoglobulin light chain variable domain of one of the antigen- binding proteins against the foreign antigen of interest (as in claim 6), wherein the first nucleic acid sequence and/or the second nucleic acid sequence are obtained from a lymphocyte of the genetically modified FO generation non-human animal or from a hybridoma produced from the lymphocyte (as in claim 7), wherein the genetically modified FO generation non-human animal comprises a humanized immunoglobulin locus, and wherein the first nucleic acid sequence encodes a human immunoglobulin heavy chain variable domain, and the second nucleic acid sequence encodes a human immunoglobulin light chain variable domain (as in claim 8).
Before the effective filing date of the claimed invention, McWhirter et al. taught a method using a genetically engineered mouse to make a fully human antibody or a human antigen-binding protein comprising an immunoglobulin variable domain. In one aspect, McWhirter teaches a human heavy chain variable domain nucleotide sequence and a human light chain variable domain nucleotide sequence of an antibody is produced by the mouse (as in claim 6 and claim 8) (Pg. 8, para. 77-para. 80). Regarding claim 7, McWhirter teaches first and second nucleotide sequence are obtained from a lymphocyte of the genetically modified mouse (Pg. 7, para. 72). Regarding claim 46, McWhirter teaches the mouse comprises in its germline claim 47) (Pg. 17, para. 176-para. 178). Regarding claim 48, McWhirter teaches the mouse comprises in its germline human unrearranged variable region gene segments operably linked to a mouse constant region gene, wherein the mouse lacks a human constant region gene, and wherein the mouse constant region gene is at an endogenous mouse immunoglobulin locus (Pg. 14, para. 156).
Regarding claim 49, McWhirter teaches the mouse comprises (a) a hybrid heavy chain locus comprising an insertion of human immunoglobulin heavy chain V, D, and J gene segments, wherein the human heavy chain immunoglobulin V, D, and J gene segments are operably linked to a mouse immunoglobulin heavy chain gene, wherein the mouse immunoglobulin heavy chain gene is at an endogenous mouse immunoglobulin locus (as in claim 58(b) and claim 59(b)) and (b) a hybrid light chain locus comprising an insertion of human immunoglobulin light chain V and J gene segments, wherein the human V and J gene segments are operably linked to a mouse immunoglobulin light chain constant region gene sequence; wherein (a) rearranges to form a hybrid heavy chain sequence comprising a human variable region operably linked to a mouse constant region and (b) rearranges to form a hybrid light chain sequence comprising a human variable region operably linked to a mouse constant region, and wherein the mouse is incapable of forming an antibody that comprises a human variable region and a human claim 58(c) and claim 59(c)) (Pg. 14, para. 156; Pg. 17, para. 176-178). Regarding claim 55, McWhirter teaches the mouse comprises a modification of an immunoglobulin heavy chain locus, wherein the modification reduces or eliminates endogenous ADAM6 function, wherein the mouse comprises an ectopic nucleic acid sequence encoding a mouse ADAM6 protein, an ortholog thereof, a homolog thereof, or a fragment thereof, wherein the ADAM6 protein, ortholog thereof, homolog thereof, or fragment thereof is functional in a male mouse, and wherein the ectopic nucleic acid sequence encoding the mouse ADAM6 protein, ortholog thereof, homolog thereof, or fragment thereof is present at the human heavy chain variable region locus (as in claim 58(a) and claim 59(a)) (Pg. 3, para. 33-34; Pg. 3, para. 31).
However, none of the aforementioned references teach wherein the deletion is a
precise deletion without random insertions and deletions (indels) (as in claim 18). 
Before the effective filing date of the claimed invention, Bradley et al. a method of sequential endonuclease-mediated homology directed recombination (sEHDR) comprising carrying out nucleic acid modifications such as precise sequence deletions. Bradley continues that their method allows relatively large and precise nucleotide sequence deletions or insertions using Cas endonucleases (e.g., a Cas9 and/or Cys4) (as in claim 18) (Pg. 2, para. 24). Regarding claim 25 and claim 26, Bradley teaches the nucleic acid encoding the Cas9 protein is DNA (Pg. 8, para. 82; Pg. 9 para. 95) and the DNA encoding the first and second guide RNA (Pg. 8, para. 82) are introduced into the mouse or rat pluripotent stem cells by electroporation (Pg., para. 61; Pg. 18, para. 203).
However, none of Lee et al., Rajewsky et al., McWhirter et al. or Bradley et al. teach 

Before the effective filing date of the claimed invention, Jaenisch et al. taught the development of an efficient technology for the generation of animals carrying multiple mutated genes (Pg. 5-6, para. 46). Specifically, and with regards to claim 20, Jaenisch demonstrates that mouse embryos can be directly modified by injection of Cas9 mRNA and sgRNA into the fertilized egg resulting in the efficient production of mice carrying biallelic mutations in a given gene. More significantly, co-injection of Cas9 with Tet1 and Tet2 sgRNAs into zygotes produced mice that carried mutations in both genes (FIG. 4B, upper panel). It was found that up to about 95% of new-born mice were biallelic mutant in the targeted gene when single sgRNA was injected, and when co-injected with two different sgRNAs, up to about 80% carried biallelic mutations in both targeted genes. Thus, mice carrying multiple mutations can be generated claim 1 (II and III), claim 19, claim 56 (in-part) and claim 57
However, none of Lee et al., Rajewsky et al., McWhirter et al., Bradley et al. or   Jaenisch et al. teach the exogenous repair template is a single-stranded oligodeoxynucleotide (as in claim 35).
Before the effective filing date of the claimed invention, Yoshimi et al. taught the CRISPR-Cas system is a powerful tool for generating genetically modified animals; however, targeted knock-in (KI) via homologous recombination remains difficult in zygotes. In this regard, Yoshimi and colleagues show efficient gene KI in rats by combining CRISPR-Cas with single-stranded oligodeoxynucleotides (ssODNs) (as in claim 35). First, a 1-kb ssODN co-injected with guide RNA (gRNA) and Cas9 messenger RNA produce GFP-KI at the rat Thy1 locus. Then, two gRNAs with two 80-bp ssODNs direct efficient integration of a 5.5-kb CAG-GFP vector into the Rosa26 locus via ssODN-mediated end joining. This protocol also achieves KI of a 200-kb BAC containing the human SIRPA locus, concomitantly knocking out the rat Sirpa gene. Finally, three gRNAs and two ssODNs replace 58-kb of the rat Cyp2d cluster with a 6.2-kb human CYP2D6 gene. Yoshimi concludes by noting that these ssODN-mediated KI protocols can be applied to any target site with any donor vector without the need to construct homology arms, thus simplifying genome engineering in living organisms (Abstract; paragraph bridging Col. 1 and Col. 2 of Pg. 6- paragraph bridging Pg. 6 and Pg. 7).
However, none of Lee et al., Rajewsky et al., McWhirter et al., Bradley et al., Jaenisch et al. or Yoshimi et al. teach the mouse strain comprises a BALB/c strain (as in claim 42) and wherein the mouse strain comprises a mix of BALB/c, C57BL/6, and 129 strains (as in claim 43).
Before the effective filing date of the claimed invention, Bradley (b) et al. taught 
claim 56(in-part) and claim 57 (in-part)), and any hybrid of C57BL/6, M129 such as 129/SV, or BALB/c (as in claim 42 and claim 43) (Pg. 9, para. 158-161).
And although Bradley (b) teaches the mouse strain comprises, Bradley b fails to teach wherein the mouse strain is 50% BALB/c, 25% C57BL/6, and 25% 129 (as in claim 44).
Before the effective filing date of the claimed invention, in order to determine the function of PV1 protein and endothelial diaphragms in vivo, Stan et al. taught mice were generated that carried LoxP sites inserted into introns 1 and 5 of the mouse Plvap locus (PV1L/L mice) (Figure 1A; Figure S1A available online). By breeding the PV1L/L mice with CMV-cre mice, which express the cre recombinase under the control of the ubiquitously activated cytomegalovirus-derived promoter (CMV), Stan and colleagues generated PV1-/-mice, lacking PV1 in all tissues (Figures 1A, S1B, and S1C). PV1 absence following disruption of the Plvap gene was confirmed at mRNA (Figure 1B) and protein level (Figure 1C). Stan adds that homozygous disruption of the Plvap gene led to sharply decreased survival that varied depending on the mouse strain used. On pure C57Bl/6J background, PV1 deletion resulted in 100% lethality between embryonic day 13 (embryonic day E13) and postnatal day 2 (P2). On hybrid intercrosses containing a mix of Balb/c (50%), C57Bl/6J (37.5%), and 129Sv/J (12.5%) backgrounds, 20% of the expected frequency of homozygous PV1-/- mice survived up to 3–4 months of age (Pg. 1204, Col. 2, para. 1). While the combination of the hybrid of Stan claim 44 (50/25/25), per MPEP 2144.05 (I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Absent evidence to the contrary, one of ordinary skill in the art would expect the mouse of claim 44 to have the same properties as the mouse of Stan. 
However, Stan et al. fails to ipsis verbis teach the MHC haplotype of the mouse is MHCb/d (as in claim 45).
Before the effective filing date, Noelle et al. taught a hybrid mouse strain comprising Balb/c x C57BL/6 results in the overall MHC haplotype of H-2b/d  (as in claim 45) (Col. 17, pra. 2). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the  
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    
Lee et al., wherein Lee teaches humanizing a rat or mouse by genetically modifying a rat or mouse pluripotent cell using CRISPR/Cas system such that it includes a replacement of an endogenous rat or mouse gene with a human gene of interest, with the teaching of Rajewsky et al., wherein Rajewsky teaches immunizing a genetically modified a rodent with a homolog of a self-antigen in order to obtain humanized antibodies, with a reasonable expectation of success.  That is, one of ordinary skill in the art would have found it prima facie obvious to use the humanized rat or mouse of Lee to produce the antibodies of Rajewsky because Lee teaches the inclusion of a LTVEC in their CRISPR/Cas system allows for an increase in targeting efficiency in the modification of the target genome. Similarly, the skilled artisan would have found it prima facie obvious to use the method of Lee to produce antibodies as directed by McWhirter with a predictable degree of success in doing so. Moreover, the skilled artisan would have found it prima facie obvious to include the techniques Bradley et al., Jaenisch et al. and Yoshimi et al. as each of these references teach advantages to the methods discussed herein. For example, Jaenisch teaches using multiple gRNAs allows for faster generation of modified mice. Finally, a person of skill in the art would have been sufficiently motivated to use the hybrid Balb/c C57BL/6, and 129/SV mouse because Stan teaches, compared to the C57Bl/6J mice, hybrid mice containing a gene knockout survived for a longer period of time. Thus, for this advantage, the use of the hybrid mice would have been prima facie 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632